     Case 1:16-cv-07586-AJN-BCM Document 93-1 Filed 01/04/19 Page 1 of 1



                               CERTIFICATE OF SERVICE

        I hereby certify that on January 4, 2018, the enclosed OPPOSITION TO PLAINTIFF’S
MOTION FOR RULE 23 CERTIFICATION was electronically filed with the Clerk of the Court
and served in accordance with the Federal Rules of Civil Procedure, the Southern District’s Local
Rules, and the Southern District’s Rules on Electronic Service, upon the following parties and
participants:

                                 JON L. NORINSBERG, ESQ.
                                BENNITTA L. JOSEPH, ESQ.
                                CHAYA M. GOURARIE, ESQ.
                                  JOSEPH & NORINSBERG
                                ATTORNEYS FOR PLAINTIFF
                                   225 Broadway, Ste. 2700
                                 New York, New York 10007




                                                    /s/ Noel P. Tripp, Esq.
                                                    NOEL P. TRIPP, ESQ.
       4849-3297-7540, v. 8




                                                   24
